
	

113 S2291 IS: Peace Corps Equity Act of 2014
U.S. Senate
2014-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2291
		IN THE SENATE OF THE UNITED STATES
		
			May 6, 2014
			Mrs. Shaheen (for herself, Ms. Collins, Mrs. Boxer, Mrs. Gillibrand, Mr. Murphy, Mrs. Murray, Ms. Warren, Mr. Tester, Mr. Blumenthal, Mr. Brown, Mr. Coons, Mr. Whitehouse, Mr. Durbin, Ms. Cantwell, Mrs. Feinstein, Mr. Heinrich, Ms. Hirono, Mr. Johnson of South Dakota, Mr. Leahy, Mr. Sanders, Mr. Schatz, Mr. Udall of Colorado, Mr. Begich, Mr. Franken, Ms. Stabenow, Mr. Cardin, Mr. Merkley, and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To require that Peace Corps volunteers be subject to the same limitations regarding coverage of
			 abortion services as employees of the Peace Corps with respect to coverage
			 of such services, and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the
			 Peace Corps Equity Act of 2014.
		
			2.
			Findings
			Congress makes the following
			 findings:
			
				(1)
				Women of the
			 United States, particularly women serving the United States overseas,
			 deserve a
			 basic standard of care when it comes to their health.
			
				(2)
				Since its
			 founding in 1961, the Peace Corps has advanced interests of the United
			 States
			 by working to promote peace and friendship between the United States and
			 the
			 139 nations in which the Peace Corps has operated.
			
				(3)
				Over the past 50
			 years, more than 210,000 Peace Corps volunteers have served the United
			 States
			 by working in developing countries to address needs in areas such as
			 education,
			 health, youth and community development, business and information and
			 communications technology, agriculture, and the environment.
			
				(4)
				More than 60
			 percent of the more than 8,000 current Peace Corps volunteers are women.
			
				(5)
				Peace Corps
			 volunteers face inherent risks to their safety and security by virtue of
			 living
			 and working abroad.
			
				(6)
				Data from the
			 Peace Corps from 2000 to 2009 indicate that more than 1,000 Peace Corps
			 volunteers experienced sexual assaults, including 221 rapes or attempted
			 rapes.
			 Data from the Peace Corps also show that incidents of sexual assault and
			 rape
			 against volunteers often go unreported.
			
				(7)
				Recognizing the
			 high incidence of sexual assault in the Peace Corps, Congress enacted the
			 Kate
			 Puzey Peace Corps Volunteer Protection Act of 2011 (Public Law 112–57) to
			 strengthen protections and support for sexual assault survivors.
			
				(8)
				Since fiscal year
			 1979, annual appropriations Acts have prohibited the Peace Corps from
			 covering
			 abortion services for its volunteers (including trainees), even in cases
			 of
			 rape, incest, and life endangerment of the woman. Employees of the Peace
			 Corps,
			 on the other hand, are provided this coverage.
			
				(9)
				Abortion services
			 in cases of rape, incest, and life endangerment of the woman are now
			 available
			 to almost all groups of women of the United States covered by Federal law,
			 except Peace Corps volunteers.
			
				(10)
				Abortion
			 coverage in cases of rape, incest, and life endangerment of the woman is
			 available to most women, excluding Peace Corps volunteers, covered under
			 Federal health plans, including employees covered by the Federal Employee
			 Health Benefits Program, servicewomen covered by TRICARE, Native Americans
			 covered by the Indian Health Service, women inmates and immigration
			 detainees,
			 and Medicaid and Medicare recipients.
			
				(11)
				There is no
			 rational basis for denying Peace Corps volunteers a basic health care
			 benefit
			 that is extended to other women covered under Federal health care plans.
			
			3.
			Equitable
			 treatment of Peace Corps volunteers and employees with respect to coverage
			 of
			 abortion services
			Section 5(e)
			 of the Peace Corps Act (22 U.S.C. 2504(e)) is amended—
			
				(1)
				by striking
			 (e) Volunteers and inserting the following:
				
					
						(e)
						Health
				care
						
							(1)
							In
				general
							Volunteers
						;
				and
			
				(2)
				by adding at the
			 end the following:
				
					
						(2)
						Equitable
				treatment of volunteers and employees with respect to coverage of
			 abortion
				services
						
							(A)
							In
				general
							Coverage of abortion services by the Peace Corps for
				volunteers shall be subject to the same limitations as those that
			 apply to
				employees of the Peace Corps with respect to coverage by the Peace
			 Corps of
				abortion services.
						
							(B)
							Applicability
							Subparagraph
				(A) shall apply notwithstanding any provision of law, including a
			 provision of
				law enacted after the date of the enactment of the
				Peace Corps Equity Act of 2014,
				unless such law explicitly excludes application of subparagraph (A)
			 by
				reference to such subparagraph.
						
							(C)
							Construction
							This
				paragraph shall not be construed to limit coverage of medical
				evacuations.
						.
			
